Per Curiam.
The order falls within the ordinary powers of a court to take possession of a fund in controversy, especially where it is claimed by a trustee who has no personal interest. Complainant could not be injured by the appointment of a receiver; it is the purpose of his bill to reach the securities. Bobert Brown is only interested in his claim for money due for services, and this would not suffer from putting the property into the court’s hands. By the order obtained by complainant and himself, which authorized him to continue his possession in an early stage of the cause, he was practically acting as receiver himself, and the appointment of another is not much more than a change of receiver. His alleged insolvency, on which the court below had a right to act, would of itself be a sufficient reason for taking the trust out of his hands, if the fact was established. The order being interlocutory and discretionary, is not appealable.
Appeal dismissed with costs of the motion.